Citation Nr: 1033880	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder of the 
lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 and 
from March 1974 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim. 

In March 2008, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

In February 2009, the Board remanded this case for further 
development.  


FINDING OF FACT

The Veteran does not have a current skin disorder of the lower 
extremities that is due to herbicide exposure or other event of 
his period of service including his active duty in the Republic 
of Vietnam.  


CONCLUSION OF LAW

The Veteran does not have a skin disorder of the lower 
extremities due to herbicide exposure or other disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  The Court has also 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  An 
August 2006 notice letter addresses how disability evaluations 
and effective dates are assigned, and the type of evidence which 
impacts those determinations.  

In the present case, in a letter dated in August 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  As noted, the 
claim was last adjudicated via an SSOC in June 2010.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private and VA treatment records, photographs, and VA 
examination reports.  Further, all of the actions previously 
sought by the Board through its prior development request appear 
to have been substantially completed as directed, and it is of 
note that the Veteran does not contend otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Also of record and considered in connection with the appeal is 
the Veteran's hearing testimony along with written statements 
submitted by the Veteran and his representative on his behalf.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Service connection may be established by showing continuity of 
symptomatology, which requires a claimant to demonstrate (1) that 
a condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson; 
Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board); 38 C.F.R. § 3.303(b) (2010).  The Board 
must analyze the credibility and probative value of the evidence, 
account for the persuasiveness of the evidence, and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The record shows that the Veteran served in Vietnam during 
service.  

A Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he developed various skin disorders, to 
include chronic dermatosis, neurodermatitis with lichenification, 
tinea pedis, and Bowen's disease, as the result of Agent Orange 
exposure in the Republic of Vietnam during his active service.  
This assertion is supported by the Veteran's hearing testimony, 
as well as various written statements submitted by the Veteran 
and his representative.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify for 
the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. §§ 3.307 and 3.309(e), which indicates that certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  

However, none of the identified skin conditions to include 
chronic dermatosis, neurodermatitis with lichenification, tinea 
pedis, or Bowen's disease are listed as a disease process that 
has been associated with exposure to certain herbicide agents by 
regulation.  See 38 C.F.R. § 3.309(e).  

Moreover, the Veteran has not submitted any competent medical 
evidence to support his lay assertions that any skin condition is 
causally linked to herbicide exposure or other incident of his 
various periods of active service.  

As such, the Board finds that the Veteran cannot avail himself of 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in 
order to establish service connection for a skin disorder of the 
lower extremities. 

Moreover, the Board finds that there is no other basis on which 
to grant service connection for a skin disorder of the lower 
extremities.  

Notably, service treatment records show complaints of rash on the 
upper body for a week and rash on the groin or three days; and 
findings of and treatment for heloma durum on the feet, 
pseudofolliculitis secondary to sweating on the chest, skin 
discoloration in the lower extremities, inflammation of the 
metatarsophalangeal area, and pseudofolliculitis barbae on the 
neck.  

The Board acknowledges that private and VA treatment records show 
findings of darkened skin around the feet, chronic skin 
discoloration, rash on the lower legs, tinea pedis, foot ulcers, 
superficial cellulitis, and chronic dermatosis of the bilateral 
lower extremities.  

Specifically, a private treatment record, dated in November 1989, 
reflects complains of break outs on the left foot with sores and 
oozing pus.  The physician observed that the left foot was 
swollen with open, oozing, and foul smelling wounds on the dorsum 
of the left great toe.  VA treatment records, dated in November 
and December 1989, show reports of infection in the left foot for 
two months without improvement and painful ulcerations, and 
diagnosis of superficial cellulitis.  In a VA treatment record 
dated in January 1990, the Veteran was diagnosed with an ulcer in 
the left foot, thought to be fungal.  A February 1990 VA 
dermatology clinic note reflects observations of skin cracked and 
dry without ulcer or infection in the left foot area between the 
first and second toes.  The Veteran was diagnosed with a foot 
ulcer healing.  

However, there is no competent and persuasive medical evidence of 
a nexus between the Veteran's current skin problems and a chronic 
diagnosed skin disability that is related to or had its onset in 
service.  

In conjunction with the current appeal, the Veteran underwent a 
VA skin diseases examination in May 2007.  The examiner noted 
that the Veteran reported developing a rash over his lower 
extremities in 1968 after leaving Vietnam.  The Veteran denied 
treatment for his skin disorder until 1976 when the skin 
condition became worse, and noted that he was treated with salves 
and tablets.  The Veteran complained of current symptoms that 
include a continuation of the rash and discoloration of his lower 
legs with edema, for which he uses Triamicilone, and denied any 
flare-ups or progression of symptoms.  

On physical examination the Veteran's skin was observed to be 
hyperpigmented on both ankles to both calves, and that the skin 
presented a leathery textured appearance, with linear areas of 
erythema within the areas that were dry with mild scaling.  The 
examiner noted there were no open lesions, and the exposed area 
affected was 0%.  Moreover, it was estimated that the body 
surface area affected covered less than 1% of the Veteran's body.  
Specifically, the examiner reported that there was scaling on the 
lateral side of each food, without inflammation, scarring, or 
disfigurement.  The examiner observed that there was no unusual 
wear of the soles of the Veteran's shoes, and that there was 0% 
of exposed area affected with 1% of the entire body affected.  

The Veteran was diagnosed with consistent mild neurodermatitis 
with lichenification, and with mild tinea pedis.  The examiner 
opined that the two skin conditions that were diagnosed did not 
meet the characteristics of chloracne and would not be associated 
with exposure to Agent Orange.  The examiner noted that the exact 
cause of neurodermatitis was not known, but was associated with 
irritation, dry skin, psoriasis, or eczema, which results in 
constant scratching and rubbing of the site, and causes thickened 
and inflamed skin.  The examiner concluded that the disability 
was not caused by or the result of Agent Orange exposure, based 
on current literature, and that his disability was less likely 
than not associated with the folliculitis or tinea cruris 
identified while in service.  

The Veteran had a second VA examination in March 2009.  He 
reported that the onset of his rash on his lower legs and feet 
began in the late 1960s and early 1970s while in service, and 
that he had pain in his legs and feet at that time.  The Veteran 
noted that he was treated with creams for his condition, and 
denied experiencing any systemic symptoms.  He claimed that the 
course of his rash has been constant since that time and provided 
a history of folliculitis of the chest and tinea cruris of the 
groin while in service, but denied having a rash before service.  

On physical examination, the examiner observed that the Veteran's 
legs, feet, and soles revealed scaling extending from just below 
the knee to include the ankles and dorsal feet, with very little 
scaling on the soles.  The examiner noted some distortion of the 
great toe nails with some thickening and slight onycholysis, and 
that 36% of his total skin was involved and 0% of his exposed 
skin was involved.  

Diagnostic testing, to include a potassium hydroxide examination 
for fungus of the left lower leg, was negative.  The Veteran was 
diagnosed with dry skin of the lower legs and feet.  The examiner 
opined that it was less likely as not that his condition was 
related to or had its onset in service.  In doing so, the 
examiner acknowledged that the Veteran reported that he had the 
condition since service.  The examiner explained, however, that 
the Veteran was negative for tinea infection, so the current 
condition was not related to the groin infection documented in 
service, and that he did not exhibit folliculitis, a skin 
complaint documented in service.  

In essence, there is no competent medical evidence in support of 
the Veteran's claim; the only evidence in support of the claim is 
his lay statements and testimony.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  The Board notes, however, that 
when the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159(a)(1) (2009).  Although the Veteran is 
competent to report that his skin disorder had its onset in 
service; as a lay person, he is not competent to say that his 
condition is related to service, to include in-service Agent 
Orange exposure, and there is no objective medical evidence of 
record to support his assertions.  Indeed, the objective medical 
evidence weighs against the claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a skin 
disorder of the lower extremities and that the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. at 
55.  


ORDER

Service connection for a skin disorder of the lower extremities 
is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


